Citation Nr: 0944857	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  05-14 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating of total disability based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1943 to February 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the above-referenced claim.    

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence of record does not demonstrate that service-
connected disabilities preclude the Veteran from securing or 
following a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.16 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).


Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously 
held that any errors in notice required under the VCAA should 
be presumed to be prejudicial to the claimant unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Under Sanders, VA bore the burden of proving 
that such an error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 
1696 (2009), the United States Supreme Court held that the 
Federal Circuit's blanket presumption of prejudicial error in 
all cases imposed an unreasonable evidentiary burden upon VA. 
 Rather, in Shinseki v. Sanders, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, 
in conformance with the precedents set forth above, on 
appellate review the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are 
prejudicial to the claimant. 

By letter dated in November 2003, the Veteran was notified of 
the information and evidence necessary to substantiate his 
claim.  VA told the Veteran what information he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  Under these circumstances, the Board 
finds that VA has satisfied the requirements of the VCAA.  

VA satisfied the notice requirements under Dingess by letter 
dated in March 2006, wherein VA informed the Veteran as to 
the type of evidence necessary to establish a disability 
rating or effective date.  Adequate notice has been provided 
to the Veteran prior to the transfer and certification of his 
case to the Board, and thus, compliance with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been 
met.  Nevertheless, in light of the Board's denial of the 
Veteran's claim, no disability rating or effective date will 
be assigned, so there can be no possibility of any prejudice 
to the appellant under the Court's holding.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service, VA, 
and private medical treatment records have been obtained.  He 
was provided a VA medical examination in April 2004.  There 
is no indication of any additional, relevant records that the 
RO failed to obtain.

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandates of the VCAA.    

TDIU

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  Total 
disability will be considered to exist when there is 
presented any impairment of mind or body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.

If the schedular rating is less than total, a total 
disability evaluation may be assigned be based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  38 C.F.R. § 4.16.  
Nevertheless, it is the established policy of VA that all 
veterans who are individually unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  38 
C.F.R. § 4.16(b).

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combinations of disability.  38 C.F.R. 
§ 4.15.

However, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings which 
is based, as far as can practicably be determined, on the 
average impairment of earning capacity.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.

In this case, a review of the claims file reflects that the 
Veteran is currently service connected for two disabilities:  
a right knee disability, rated as 60 percent disabling; and a 
scar disability, rated as noncompensable.  His combined 
evaluation for compensation is 60 percent.  Therefore, as the 
Veteran has a single disability rated as 60 percent 
disabling, the Veteran satisfy the eligibility criteria set 
forth in 38 C.F.R. § 4.16(a).  However, analysis must still 
be undertaken to determine whether TDIU may be awarded for 
the Veteran's service-connected disabilities.  Id. 38 C.F.R. 
§§ 3.340, 3.341.

The Veteran filed a claim for TDIU benefits in September 
2003.  He indicated that he last worked in August of 1993.  
He reported that he previously worked in construction.  At 
that time, the Veteran indicated that he did not leave his 
last job due to his disability.  

Associated with the claims file is an August 2003 medical 
form completed by the Veteran's private physician in regards 
to his medical conditions.  The Veteran was noted to the 
following diagnoses:  hypertension; high blood pressure; 
obstructive sleep apnea; clostridium difficile colitis; and 
thrombocytopenia.  The physician indicated that the Veteran 
had painful range of motion of both knees, with the right 
knee being worse than the left.  The physician stated that 
the Veteran was unable to work because of his knee arthritis 
and pain.  The basis for this opinion was not provided.  

The Veteran's VA outpatient treatment records are of record 
and reflect treatment for his service-connected right knee 
and for nonservice-connected conditions.  These records 
reflect that he has been diagnosed with the following non-
service connected disabilities:  restless leg syndrome; 
degenerative joint disease of the hips; and obesity.  There 
is no discussion as to whether the Veteran's diagnosed 
conditions impact his employability.  

The record reflects that the Veteran underwent a VA 
examination in April 2004.  The Veteran reported a history of 
a right knee replacement, hypertension, glaucoma, diabetes, 
and arthritis in his arms, knees, and neck.  He stated that 
he previously worked as a minister but that he retired in 
1992 because he did not have the stamina to continue with the 
job.  He reported that he worked construction in the past.  
Diagnostic and clinical testing revealed chondrocalcinosis 
with degenerative joint disease of the knee, and degenerative 
joint disease of the lumbar spine.  The diagnoses were right 
knee joint replacement surgery, degenerative joint disease, 
hypertension, and glaucoma.  The examiner concluded that the 
Veteran may be able to do some type of sitting work that is 
not to stressful.  However, he also concluded that the 
Veteran may have difficulty with prolonged sitting.  

In support of his claim, the Veteran has asserted that he 
cannot work because of his service-connected disabilities.  
In his May 2005 VA 9, he contended that he can not stand or 
sit for long periods of time due to his knees. He also 
claimed that he cannot walk long distances due to his knee.  
The Veteran stated that most jobs require standing, sitting, 
or walking.   

In light of the foregoing, the Board finds that the 
preponderance of the evidence weighs against a finding that 
the Veteran's service-connected disabilities render him 
unemployable.   

As noted above, the Veteran retired from his job as a 
minister and construction worker in either 1992 or 1993, at 
least ten years prior to his claim for TDIU benefits.  He has 
reported that he retired because he no longer had the stamina 
to perform his job as a minister.  He has also reported, as 
reflected on his September 1993 claim, that he did not leave 
his previous job working construction due to his service-
connected disabilities.  Indeed, at the time of his 
retirement, the Veteran's right knee disability was only 
rated as 10 percent disabling.  (It was increased to 20 
percent, effective December 14, 1995; and to 60 percent on 
April 18, 2002.)  There is no indication that the Veteran has 
sought employment since his retirement.  Although the Veteran 
has asserted that he cannot work because of his service-
connected disabilities, and he now meets the basic 
eligibility for TDIU under 38 C.F.R. § 4.16(a), the Board 
finds that the preponderance of the evidence does not show 
that the Veteran's service-connected disabilities would 
render him unemployable.  With regard to his right knee and 
scar disabilities, the record is negative for any probative 
evidence that these disabilities alone prevent the Veteran 
from working.  While the Veteran no doubt has some physical 
limitations related to his service-connected disabilities, he 
has not provided probative evidence or information to support 
his contention that he is unable to work in any capacity 
whatsoever as the result of his disabilities, and the record 
does not support a claim of entitlement to TDIU.

In so determining, the Board recognizes the August 2003 
statement from the Veteran's private physician that the 
Veteran is unable to work because of his knee arthritis and 
pain.  While the conclusions of a physician are medical 
conclusions that the Board cannot ignore or disregard, see 
Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free 
to assess medical evidence and is not compelled to accept a 
physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 
614 (1992).  In this case, the private physician failed to 
provide a medical basis to support his conclusion and there 
is no indication that he reviewed the Veteran's claims file 
prior to rendering his opinion.  The Board notes that a bare 
conclusion, even one reached by a medical professional, is 
not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 45, 348 (1998).  

The Board notes that the subsequent VA examination in April 
2004 was negative for an opinion that that the Veteran was 
totally unemployable solely due to his service-connected 
disabilities.  Instead, the examiner stated that the Veteran 
may be able to do some type of non-stressful sedentary work.  
The Veteran has varying experience working in construction 
and as a minister.  In view of the Veteran's experience as a 
minister, the Board finds that work in a sedentary capacity 
is not excluded under the circumstances of this case.  While 
the examiner indicated that the Veteran may have difficulty 
with prolonged sitting, he did not attribute this difficulty 
solely to his service-connected right knee or scar 
disabilities.  Additionally, the examiner noted that the 
Veteran had several nonservice-connected disabilities, to 
include degenerative joint disease of the lumbar spine, 
hypertension, and glaucoma.  The Board finds the VA 
examiner's conclusion to be probative, as it is based on a 
clinical examination of the Veteran and a complete review of 
the Veteran's entire claims file.  Among the factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-49 (2000).  

The Board has given consideration to the Veteran's own 
contentions in support of his claim, to include his belief 
that his service-connected right knee disability renders him 
unemployable.  However, the preponderance of the probative 
medical evidence is does not support this contention.  
Instead, the evidence of record reflects that the Veteran is 
capable of working in a sedentary employment in some 
capacity.  To the extent that the Veteran contends that the 
evidence shows that he is unable to work solely due to his 
service-connected disabilities, the Board concludes that the 
Veteran lacks the vocational expertise or medical knowledge 
to provide such an opinion.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  Essentially, the Veteran has 
not provided probative evidence that shows that he is unable 
to obtain any type of employment whatsoever solely based on 
his service-connected disability to warrant TDIU benefits 
under either 38 C.F.R. § 4.16(b).  


The fact that a veteran is unemployed or has difficulty 
obtaining employment is insufficient, in and of itself, to 
establish unemployability. The relevant question is whether 
the veteran is capable of performing the physical and mental 
acts required by employment, not whether he can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

As the preponderance of the evidence is against the Veteran's 
claim that he is not entitled to TDIU under the provisions of 
38 C.F.R. § 4.16(a), the Board must alternatively consider 
whether the Veteran may be entitled to TDIU under 38 C.F.R. § 
4.16(b).  This regulation provides that veterans who are 
unable to secure gainful employment by reasons of service-
connected disabilities, but fail to meet the criteria in 38 
C.F.R. § 4.16(a), shall receive extraschedular consideration. 
The Board finds that the evidentiary record does not support 
a conclusion that there are any unusual or exceptional 
circumstances present in the Veteran's case, such as marked 
interference with the Veteran's employment, nor frequent 
periods of hospitalization related to this service-connected 
disorder, that would take the Veteran's case outside the norm 
so as to warrant extraschedular consideration.  The Board 
finds the matter is appropriately addressed by the assigned 
schedular rating.  Therefore, referral by the RO to the 
Director of the Compensation and Pension Service under 38 
C.F.R. §§  3.321(b)()1), 4.16(b) is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

Overall, the Board concludes that the preponderance of the 
evidence is against the Veteran's claim that his service-
connected disabilities render him unable to obtain or retain 
substantially gainful employment, as the evidence shows that 
he is able to work at least in a sedentary capacity.  Thus 
the benefit of the doubt rule does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991).  There is no medical 
evidence of record indicating that the Veteran is 
unemployable as a result of his service-connected 
disabilities.  Accordingly, entitlement to a TDIU is not 
warranted and the appeal as to this issue must be denied. 



ORDER

Entitlement to TDIU, due to service-connected disabilities, 
is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


